Citation Nr: 0420255	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a scar of 
the left breast, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for a gynecological disorder.

3.  Entitlement to an increased (compensable) initial rating 
for tendonitis of the left wrist.

4.  Entitlement to service connection for a left hip 
disability.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an increased rating for a scar 
of the left breast, and entitlement to an increased rating 
for a left wrist disability, addressed in the REMAND portion 
of the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board also notes that it appears that the veteran may 
also be attempting to apply for fibrosis of one or both 
breasts as secondary to service.  The RO is instructed to 
contact the veteran to clarify her claim in this regard, and 
thereafter take appropriate action.


FINDING OF FACT

1.  A current left hip disability is not demonstrated.

2.  The veteran's gynecological disorder is currently 
manifested by recurrent infections requiring the use of 
medications.


CONCLUSION OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.102 (2003).

2.  The criteria for a 10 percent evaluation for the 
veteran's service-connected gynecological disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 7611 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated January 2002, and in the statement of 
the case dated March 1999 and the supplemental statements of 
the case dated May 1999, May 2001, and February 2004, as well 
as several Board remands.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran received several 
examinations during the course of this appeal, including most 
recently in July 2002.  All available records have been 
obtained and associated with the claims folder.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, VA did not specifically inform 
the veteran to provide any evidence in her possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, at 
least as to the issue of an increased rating for a 
gynecological disorder, and adjudication of this appeal as to 
that issue poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The service medical records show that the veteran was treated 
on several occasions during 1993 for upper left leg pain and 
left hip pain.  An assessment of status post stress fracture 
of the left hip with persistent pain was rendered in May 
1993.  Subsequent x-rays showed no abnormality.  She also 
received treatment for gynecological problems.  At the time 
of a medical board evaluation for asthma in March 1996 she 
had no complaints pertaining to the left hip and the 
examination was normal.  

VA and private treatment reports subsequent to service show 
treatment from 1998 to March 2003 for various problems 
including periodic complaints of possible yeast infections, 
and treatment for candidiasis and urinary tract infections.  
The veteran underwent bilateral tubal coagulation at a 
private facility in July 1998.

The veteran received a VA gynecological examination in August 
1998.  The report of that examination indicates that the 
veteran complained of external vaginal itching intermittently 
since 1992.  She also complained of lower abdominal pain 
during menses.  The examiner diagnosed the veteran with a 
normal examination, and indicated that the veteran probably 
had allergic vulvitis.

A VA orthopedic examination was also conducted in August 
1998.  At that time she had no complaints pertaining to the 
left hip.  X-rays of the hips were normal.  The diagnosis was 
history of left hip strain with no loss of function due to 
pain.
A November 1998 outpatient treatment report noted that the 
veteran, while being seen for her annual gynecological 
examination, reported malodorous discharge, and severe 
cramps, for about the past eight months, with her period.  
Examination revealed a moderate amount of whitish discharge.  
The veteran was diagnosed with a yeast infection, and severe 
dysmenorrhea.

A February 1999 private treatment report shows bacterial 
vaginosis.  A March 2000 private treatment record noted that 
the veteran complained of a possible vaginal infection at 
that time, and was diagnosed with possible candidiasis.

A July 2000 outpatient report noted that the veteran 
complained of a yeast infection after taking an antibiotic 
medication.  Pelvic examination at that time was normal.  The 
veteran was requested to return in a year. A January 2001 VA 
outpatient treatment report noted that the veteran reported 
some external genital itching, but no discharge.  Pelvic 
examination was noted to be negative at that time.

The veteran also received a VA gynecological examination in 
February 2001.  The report of that examination indicates that 
the veteran complained of menorrhagia since 1999, and 
dysmenorrhea since 1989.  The veteran also complained of 
frequent yeast infections requiring essentially monthly 
treatment with antifungals.  It was noted that the veteran 
had a tubal ligation in 1998, and a miscarriage in 1992.  As 
well, the veteran reported having gonorrhea and chlamydia in 
1990.  Upon examination, the veteran was noted to have normal 
genitalia, with vagina, uterus, and cervix all being normal 
size.  The examiner diagnosed the veteran with dysmenorrhea 
and menorrhagia.

A VA orthopedic examination was conducted in February 2001.  
At that time the veteran reported no current problems with 
the left hip.  The diagnoses included arthralgia of both hips 
with minimal limitation of motion.  The veteran was seen on 
an outpatient basis in October 2001 for a urinary tract 
infection. The veteran was treated in May 2002 for a probable 
yeast infection.

A VA examination of the left hip was conducted in July 2002.  
At that time the veteran reported pain in her left hip when 
she lay on her left side.  She had no pain when walking as 
standing.  The examination showed full range of motion.  
There was mild tenderness over the greater trochanter.  The 
diagnosis was chronic pressure pain over the greater 
trochanter with no loss of function, no significance, and no 
bone or joint problem.

The veteran received a VA gynecological examination in July 
2002.  The report of that examination indicates that the 
veteran reported symptoms of external burning,  irritation, 
and dyspareunia.  On physical examination, the external 
genitalia showed some erythema and scaly rash consistent with 
yeast, normal cervix, vagina, and bimanual examination was 
negative.

An addendum to the veteran's July 2002 gynecological 
examination was received in November 2002.  It indicates that 
the veteran has had episodes of recurrent vulvovaginitis 
which appeared to be well controlled with her medication.  
The examiner indicated that it was unclear whether this would 
continue to be a problem in the future.  The examiner noted 
that in many cases similar to this, it would be expected that 
the veteran would have complete resolution of the yeast 
vulvitis  following a course of antifungal medications with 
no subsequent reoccurrences.  In some cases, particularly in 
cases of diabetes, HIV infection, or other immunosuppressive 
conditions, the examiner indicates that there is seen 
recurrent yeast vulvovaginitis which requires ongoing courses 
of therapy, however, this would not be expected to be the 
case in the veteran's case.

A December 2002 report of outpatient treatment noted that the 
veteran reported a recurrent vaginal discharge, and some 
symptoms of frequent urination.  Upon exam, minimal whitish 
discharge was noted.  The veteran was diagnosed with a 
urinary tract infection.  In March 2003she was seen for a 
recurrent vaginal discharge. She indicated that it clears 
with medication but then recurs.

Analysis

Service Connection for a Left Hip Disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard the veteran was seen on several occasion 
during 1993 for left hip complaints.  Although an assessment 
of a stress fracture was made, it was ruled out by x-rays.  
Additionally at the time of the March 1996 medical board 
evaluation she had no complaints pertaining to the left hip 
and the examination was normal.  Also when examiner by the VA 
in August 1998 and February 2001 she had no complaint 
relative to the left hip.  The February 2001 examination did 
contain a diagnosis of arthralgia.

During the July 2002 examination the veteran complained of 
pain in her left hip when she lay on her left side and there 
was mild tenderness over the greater trochanter.  However, 
she had no pain when walking or standing and the examination 
showed full range of motion.  Chronic pressure pain over the 
greater trochanter was diagnosed.  However, the examiner 
indicated that there was no underlying disability.  The 
examiner found no loss of function, no bone or joint problem, 
and indicated the diagnosis was of no significance.

Without evidence of a chronic disability involving the left 
hip, service connection is not warranted.  The evidence is 
not equipoise as to warrant the application of the benefit of 
the doubt doctrine. 38 C.F.R. §3.102 (2003). .

Increased Rating for a Gynecological Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

The veteran's gynecological disorder is currently rated as 
noncompensably disabling under Diagnostic Code 7611.  
According to the applicable criteria, a 0 percent evaluation 
is warranted for diseases, injuries, or adhesion of the 
female reproductive organs, when there are symptoms that do 
not require continuous treatment.  A 10 percent evaluation 
requires symptoms that need continuous treatment.  Diagnostic 
Code 7611.

A 20 percent evaluation is warranted for urinary incontinence 
which requires the wearing of absorbent materials which must 
be changed less than two times per day.  Diagnostic Code 7611

In this regard the evidence reflects that the veteran has 
been experiencing recurrent episodes of vulvovaginitis since 
1998, a period of several years.  The evidence indicates that 
it appears to be well controlled with her medication.  
However, the evidence also indicates that when the veteran 
stops taking the medication the infection recurs.  

Based on the evidence the Board finds that the degree of 
impairment resulting from her gynecological disability more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  Accordingly, a 10 percent rating is 
warranted.  This 10 percent rating is warranted for the 
entire appeal period.  However, this same evidence does not 
support a higher rating.  There is no evidence of urinary 
incontinence which requires the wearing of absorbent 
materials.  Thus, a rating in excess of 10 percent is not 
warranted.


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to a 10 percent initial rating for a 
gynecological disorder is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

As to the veteran's claim for an increased rating for her 
scar, the Board notes that, while the veteran's scar of the 
left breast was briefly addressed in the report of a VA 
examination dated July 2002, the Board does not find this 
examination sufficient to ascertain the severity of the 
veteran's scar.  In addition, the Board notes that recently, 
the schedule of ratings for scars was revised, effective 
August 30, 2002, and it does not appear that the RO has 
considered these new regulations in the adjudication of the 
veteran's claim nor has the veteran been informed of the 
revised regulations.  

Further, as to the veteran's claim of entitlement to an 
increased rating for her wrist disability, the Board notes 
that the veteran was last given a VA examination in February 
2001 for this disability, over three years ago.  As such, the 
Board is of the opinion that the veteran should be provided 
an additional VA examination for her left wrist disability, 
to ascertain the present severity of this disability.

Accordingly, these claims are Remanded for the following 
actions:

1.  The RO should obtain all relevant records 
pertaining to the veteran from the VA medical 
facility in Birmingham, Alabama, from March 2003 to 
present.  

2.  A VA examination should be conducted by a 
dermatologist to determine the severity of the 
veteran's scar of the left breast.  The claims 
folder should be made available to the examiner for 
review prior to the examination.  All necessary 
tests and studies should be accomplished.  A 
complete rational for any opinion expressed should 
be included in the report.  The examiner should 
note the size of the scar, whether the scar is 
tender and/or painful, and whether it is deep, or 
limits the veteran's movement.

3.  A VA examination should be conducted by an 
orthopedist to determine the severity of the 
veteran's left wrist disability.  The claims folder 
should be made available to the examiner for review 
prior to the examination.  All necessary tests and 
studies, too include x-rays, should be 
accomplished.  It is requested that the examination 
include range of motion testing.  The examiner is 
also requested to include the degrees of normal 
range of motion of the wrist.  

Additionally, the orthopedist should be requested 
to determine whether the left wrist disorder 
exhibits weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also be asked 
to express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a period of 
time. 

4.  Thereafter, the RO should re-adjudicate the 
claims on appeal, to include consideration the new 
skin regulations.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, which includes 
the new skin regulations, and an opportunity to 
respond.  The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



